UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1574


HASAAN REKEEM HAGLER,

                     Plaintiff - Appellant,

              v.

WSAZ NEWS CHANNEL,

                     Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:19-cv-00545)


Submitted: August 25, 2020                                        Decided: August 27, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hasaan Rekeem Hagler, Appellant Pro Se. Charles David Tobin, BALLARD SPAHR,
LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hasaan Rekeem Hagler appeals the district court’s order accepting the

recommendation of the magistrate judge and granting Defendant’s motion to dismiss

Hagler’s civil complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Hagler v. WSAZ News

Channel, No. 3:19-cv-00545 (S.D.W. Va. Apr. 1, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2